The plaintiff in error, B.S. Glover, was convicted in the superior court of Muskogee county upon a charge that he did have possession of intoxicating liquor with intent to sell the same, and on the 22d day of September, 1917, in pursuance of the verdict, he was sentenced to be confined in the county jail for 30 days and to pay a fine of $50. From the judgment he appealed by filing in this court on October 30, 1917, a petition in error with case-made. His counsel of record have filed motion to dismiss said appeal, which motion is sustained.
Appeal dismissed, and cause remanded to the trial court.